Title: To George Washington from Major General William Heath, 3 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Danforths [Highlands, N.Y.] July 3rd 1779
        
        Colo. Putnam returned yesterday afternoon from reconnoitreing the Enemy at Verplanks and Stony Point. He approached near those Posts and has made the best observations the Situation of the Ground would admit of. I do myself the honor to enclose a draught which he has given me.
        I also send a Frenchman who deserted from the British legion.
        The Parties from Huntingtons Brigade Patrole Some distance below Peeks Kill with proper precaution, this will I think encourage desertion. The Enemy keep closely within their Lines. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
        
        
        Fig. 1. Col. Rufus Putnam’s sketch of British works at Stony Point and Verplanck Point, N.Y. (The George Washington Atlas, 1932, plate 17. Original at Cornell University Library.)
      